DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-11, 14-17, and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2021.
Applicant indicated that claims 9-11 read on the elected embodiment, but they do not. Claim 9 reads on the embodiment of Fig. 4, and claims 10 and 11 read on the embodiment of Figs. 9 and 10.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 158 (paragraphs 0097, 0099).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sisson (2018/0124930).
Sisson discloses a system comprising a plurality of pieces of furniture arranged in a home environment (i.e., cabinets, Fig. 3, #82-#92), each piece of furniture comprises a furniture body (Fig. 1, #16) and a display unit (Fig. 1,  #12B, ¶0012); an accommodating cavity is provided within the furniture body (Fig. 1, #16), a surface of the furniture body is provided with a transparent body (Fig. 1,  #14) which is provided at an opening of the accommodating cavity; the display unit is provided in the accommodating cavity or on a surface of the accommodating cavity, which comprises a picture display module and a driver module (Fig. 1, #12A), the picture display module is connected to the driver module and provided with display pictures having various colors and patterns (¶0012), the display pictures on the picture display module face the transparent body, and the picture display module is driven by the driver module to change the display picture; when the home environment is changed according to user requirements, the driver modules of the plurality of pieces of furniture drive the respective picture display modules to change the display pictures, so that the display pictures of the plurality of pieces of furniture are changed, thereby realizing change of the home environment.
Regarding claim 2, a device can only be automatic or manual. Therefore, every device satisfies this claim.
Allowable Subject Matter
Claims 3-8, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3, 13, and 18, the picture display module disclosed by Sisson is a video display screen. Although multi-picture display canvases and flexible display screens are well known in the art (see, e.g., Sun, 2012/0193041), it would not have been obvious to replace the interactive video display screen disclosed by Sisson with such a device because it would defeat the purpose of Sisson’s invention. Further, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a plurality of furniture pieces combined with multi-picture display canvases, in combination with the remaining limitations of the claims.
Regarding claim 12, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a piece of furniture combined with a display unit, a wireless control module, an induction controller, an induction motor, a screw sliding assembly and a garbage bin, in combination with the remaining limitations of the claims.
Claims 4-8 would be allowable based on their dependencies, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/             Primary Examiner, Art Unit 3631